ORDER OF SUSPENSION
By Order of this Court dated November 7, 1990, Cheryl L. Ellis was directed to show cause in writing by 4 p.m., November 27, 1990, why she had failed to contact Vivian Berg, Disciplinary Counsel, to arrange a new schedule for payment of the costs in this proceeding and why her license to practice law in this state should not be suspended. The Court further ordered that if Ms. Ellis failed to respond, her license to practice law would be suspended. As of the date of this Order, Ms. Ellis has not filed a written response pursuant to the Court’s Order. The Court considered the matter, and
ORDERED, that in view of her failure to comply with the Order of this Court, the license to practice law in the state of North Dakota of Cheryl L. Ellis be suspended pursuant to the Order dated November 7, 1990.
Ralph J. Erickstad, Chief Justice
Gerald W. VandeWalle, Justice
H.F. Gierke, III, Justice
Herbert L. Meschke, Justice
(The Honorable Beryl J. Levine, being absent, did not participate.)